NO'I‘E; This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
1N RE CRA1G M. sAUNDERs,
LINDsEY TUFTs, JR., and 1)Av1D J. BoLL
2010-1529
(Serial No. 10/858,224)
Appeal from the United States Patent and Trademark
Offlce, Board of Patent Appeals and lnterferences.
ON MOTION
1
ORDER k
Upon consideration of Craig M. Saunders, Lindsey
Tufts, Jr., and David J. Boll’s unopposed motion for a 60-
day extension of time, until February 7, 2(}11, to file the
opening brief,
IT ls 0RDERED THAT:
The motion is granted No further extensions should
be anticipated

lN RE SAUNDERS
2
FOR THE CoURT
DEC 0 6  /s/ J an Horbaly
Date J an Horbaly
cc: Alan S. Kellman, ESq.
Raymond T. Chen, Esq.
s21
Clerk
Fl LED
U.S. COURT 0F APPEALS FOR
THE FEDER£LL C%RCUlT
DEC 06 2010
.|AN HORBALY
CLERK -
s_